                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    )
                                            )       Criminal Action No. 13-318
              v.                            )
                                            )       Judge Cathy Bissoon
LARRY DEAN WINCKLER,                        )
                                            )
                      Defendant.            )


                              MEMORANDUM AND ORDER

                                     I. MEMORANDUM

       Pending before the Court is Defendant Larry Dean Winckler’s (“Defendant’s”) Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), (“Compassionate Release Motion” or

“Motion,” Doc. 42), the Government’s Response in Opposition (“Response,” Doc. 45) and an

Addendum to that Response, (Doc. 47), and Defendant’s Reply, (“Reply,” Doc. 50). For the

reasons that follow, Defendant’s Compassionate Release Motion will be granted. 1

       A.     BACKGROUND

       On February 18, 2014, Defendant waived his right to indictment and pleaded guilty to a

Seven-Count Information charging him with conspiracy, mail fraud and filing false tax returns.

(Docs. 1, 7, 8.) Defendant’s offenses were committed in connection with a multi-year, multi-

million dollar embezzlement scheme, in which he stole from his employer, Falcon Drilling.




1
  Both Defendant and the Government filed supplemental briefing related to the COVID-19
pandemic. (See Docs. 52, 55, 56.) Defendant also argues in his Compassionate Release Motion
and Reply that his particular susceptibility to the virus due to his medical condition supports
release. While the Court read and considered all the filings related to Defendant’s Motion,
because it does not rely on any argument related to COVID-19 in disposing of Defendant’s
Motion, these arguments will not be referenced in this Memorandum.
                                                1
(Doc. 33). On January 23, 2015, Judge Terrence F. McVerry sentenced Defendant to 96 months

imprisonment. (Text-only entry dated 1/23/15; Doc. 36 (Amended Judgment).)

          On February 14, 2020, Defendant filed his Compassionate Release Motion, asking the

Court to reduce his sentence to time-served in light of his diagnosis of “terminal metastatic

thyroid cancer.” (Motion at 1.) 2 In particular, Defendant argued that his diagnosis is an

“extraordinary and compelling reason” for reduction under 18 U.S.C. § 3582(c)(1)(A)(i) and

under the United States Sentencing Guidelines (“Guidelines”) Section 1B1.13. (Id. at 3–4.)

Defendant averred that this extraordinary and compelling reason allows the Court to re-weigh the

factors listed in 18 U.S.C. § 3553(a) (“3553 Factors”), and urged that full consideration of the

3553 Factors at this time supports a time-served sentence.

          On February 27, 2020, the Government filed its Response, conceding the Court’s

jurisdiction to decide the Motion, but arguing that it should be denied because of “insufficient

amounts of medical documentation” and Defendant’s failure to provide the Court with relevant

information. (Response at 1.) The Government averred in its Response that Defendant’s illness

is unsubstantiated, that he does not suffer any limitations as a result of any alleged illness, and

therefore, that his medical condition is not an extraordinary or compelling reason under the

relevant statute or Guidelines. (Id. at 3–6.) Additionally, the Government indicated that

Defendant recently was disciplined by the BOP for possession of contraband and damage to the

vehicle he used in his position as an “institutional town driver.” (Id. at 8–10; Ex. 2.) The

Government asserted that this misconduct, along with other 3553 Factors, weighs against

Defendant’s requested relief. (Id. at 10–11.)




2
    Medical records attached to the Motion reflect his diagnosis. (See Ex. A.)
                                                  2
       On March 16, 2020, Defendant filed a Reply, arguing the Government’s Response

misdirects the Court as to Defendant’s burden to secure compassionate release. (Reply at 7–12.)

Specifically, Defendant stressed that any decision made by the Bureau of Prisons (“BOP”)—

in this case a denial of Defendant’s request for release—is not entitled to deference in this Court

and is made pursuant to a more stringent standard. (Id. at 7–9.) Defendant pointed out that the

Sentencing Commission explicitly has rejected aspects of the standard used by the BOP,

including a requirement that life expectancy be shown to be 18-months or less, a factor BOP

relied upon in denying Defendant a reduction in sentence. (Id.; see also Response at Ex. A

(“BOP Denial Letter”).) In this Court, Defendant argues, the critical question is: “[W]hether

Mr. Winckler meets the criteria for a terminal illness set forth in U.S.S.G. § 1B1.13.” (Reply at

8.)

       Defendant’s Reply also provided the Court with a substantial amount of additional

medical information and documentation regarding his diagnosis. (Id. at 3–5; Ex. A–H.) In

particular, Defendant highlighted the worsening of his diabetes and hypertension due to

medications prescribed for his cancer, the need for a waiver of the phone’s voice recognition

features due to throat pain and associated changes in his voice, and his request for a walker due

to widespread back and joint pain. (Id. at 4–5.) Defendant also stressed that, other than the

recent disciplinary infraction, he has had no other issues while incarcerated, and that denial of his

Motion on top of the punishment he already received from the BOP is unwarranted. (Id. at 13–

14.)

       B.      ANALYSIS

       Recent changes to 18 U.S.C. § 3582(c)(1)(A)(i) allow a defendant to bring a motion for

his own release after exhaustion of administrative remedies with the BOP. As noted above, the



                                                 3
Government conceded that this Court has jurisdiction and may consider the merits of

Defendant’s properly brought Motion. The starting place for this consideration is the text of the

statute, which provides in relevant part:

               The court may not modify a term of imprisonment once it has been
               imposed except that in any case the court . . . upon motion of the
               defendant . . . may reduce the term of imprisonment . . . after
               considering the factors set forth in section 3553(a) to the extent
               that they are applicable, if it finds that extraordinary and
               compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A)(i). Such a reduction also must be consistent with the policy statements

issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A). The relevant policy

statement under the Guidelines is Section 1B1.13. Application Note 1 of Section 1B1.13

provides that, if Defendant is not a danger to the safety of any other person to the community, 3

“extraordinary and compelling reasons exist” if “defendant is suffering from a terminal illness

(i.e., a serious and advanced illness with an end of life trajectory). A specific prognosis of life

expectancy (i.e., a probability of death within a specific time period) is not required.”

       This is a close case but, after consideration of all evidence and argument put forth by the

parties, the Court finds that Defendant has met his burden to secure a reduction in his sentence

based on his terminal illness. Defendant has presented numerous medical records that show he

has stage-four metastatic thyroid cancer that is consistently described as terminal, his care is

palliative in nature and complicating other medical conditions, and he is described as having less

than a year to live. (Reply at Ex. A–H.) This sufficiently demonstrates his cancer is terminal and

thus an “extraordinary and compelling reason” under statute.




3
  The Government has not argued that Defendant is a danger to others or the community as
provided in 18 U.S.C. § 3142(g), and the Court can discern no reason to presume he is from the
record.
                                                  4
       The Government’s arguments that Defendant is not impaired by his illness, which are

sufficiently addressed by the exhibits attached to Defendant’s Reply, are thus, misplaced.

Neither the statute nor the Guidelines require demonstration that a terminal illness causes

functional impairment nor a specific reduction to life expectancy. 4 These authorities similarly do

not require the Court to defer to BOP’s determination or use BOP guidance to rule on

Defendant’s Motion. Moreover, the Court is persuaded by Defendant’s arguments in his Reply

that what is required under the Guidelines is intentionally different than the standards applied by

the BOP, and that the reasons for those differences are sound. (Reply at 9–13 (discussing

Amendment 799).)

       As Defendant has shown an extraordinary and compelling reason for a reduction in

sentence, the Court moves to consideration of the 3553 Factors to determine the appropriate

reduction. Presently, Defendant is 59 years old. (Motion at 9.) His age, cancer diagnosis and

deteriorating physical condition make is unlikely that Defendant will reoffend. More important,

he has served over five years of his 96-month sentence, which is a significant sentence for his

very serious crime. (Id. at 4–5.) While the Court agrees with the Government that the episode of

misconduct by Defendant in August of 2019 is not a minor one, the Court also agrees with

Defendant that this incident, which appears to be the only serious infraction by Defendant while

in custody, (Reply at Ex. I), does not suggest in any way that Defendant would be a danger upon

release. All in all, at this juncture, the Court finds that a sentence reduction to time-served

results in a sentence sufficient but not greater than necessary to accomplish the goals of

punishment, deterrence and protection of the public. Moreover, acknowledging that requiring


4
  Even the BOP Program Statement attached by the Government to its Response indicates that
functional impairment is not required to grant a reduction in sentence if the inmate has a terminal
illness, as Defendant does. (Response, Ex. C at 5.)

                                                  5
Defendant to serve the sentence originally imposed would all but ensure he would die in custody,

failure to reduce his sentence to time-served would be inconsistent with promoting respect for

the law and human dignity.

                                          II. ORDER

       Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is

GRANTED. Defendant’s previously imposed sentence of imprisonment of a total of 96 months

is REDUCED to time served. An appropriate release plan is in place 5 and the Defendant is

ORDERED RELEASED IMMEDIATELY. Defendant’s previously imposed supervised

release term, as noted in the Amended Judgment dated February 11, 2015, (Doc. 36), remains

unchanged.

       IT IS SO ORDERED.


April 3, 2020                                        s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via ECF email notification):

All Counsel of Record




5
 The Court specifically finds the release plan offered by Defendant, that he be released to live
with his daughter and her husband in Oakdale, Pennsylvania, to be acceptable. (Motion at 10.)
                                                6
